Citation Nr: 0633200	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left eye disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from July 1968 to May 1973.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 2002 decision by the RO 
which denied service connection for total retinal detachment 
of the left eye (claimed as a left eye disability).  The 
Board remanded the appeal for additional development in July 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that his current left eye disorder is 
due to an injury in service.  However, the service medical 
records are negative for any complaints, treatment, or 
diagnosis for any eye problems associated with an injury.  
The veteran reported that he lost vision in the left eye 
while working at a computer sometime around 1995.  

Historically, it should be noted that the veteran's service 
enlistment examination in June 1968 showed uncorrected 
distant vision of 20/400 in the left eye corrected to 20/30.  
The veteran was found qualified for service and prescribed 
glasses.  During service, the veteran was seen on one 
occasion (May 1969) for sudden onset of blurred vision 
associated with horizontal diplopia for both near and distant 
vision.  Preliminary examination showed his pupils were 
equal, round, regular and reacted to light and accommodation.  
Sclerae, conjunctiva, and fundoscopic examination were 
negative.  A subsequent optometry evaluation, including 
external and slit-lamp examination was normal.  The 
impression included no diplopia, "esoplionia" at near with 
very good control, and myopia.  The service medical records 
do not show any further complaints, treatment, or diagnosis 
for any eye problems during service.  His separation 
examination showed uncorrected distant vision was 20/400 in 
the left eye, corrected to 20/30.  

On general VA examination in July 1973, the veteran's left 
pupil reacted to light less than the right, and vision fields 
in the left eye were restricted.  Retinoscopy suggested 
definite abnormality of the left eye probably with optic 
atrophy and/or retinal degeneration.  

Additional service medical records show that the veteran 
underwent several periodic evaluations for reserve service in 
the Army National Guard from 1982 to 1990.  On Reports of 
Medical History in 1982, 1986, 1989, and 1990, the veteran 
specifically denied any history of eye problems.  Uncorrected 
visual acuity in the left eye was 20/400 on all examinations 
except in 1989, when it was 20/100.  Corrected vision ranged 
from 20/40 to 20/50 on all the examinations.  

Additional private medical records received in October 2004, 
showed that the veteran was seen for complaints of blurred 
vision in June 1990.  The examiner indicated that not much 
was observed on examination and that the veteran was referred 
to the optometrist for additional evaluation.  A progress 
note in June 1992 indicated that the veteran was given a 
referral to see a Dr. Anderson for an eye evaluation.  In 
June 1994, the veteran reported a history of a left eye 
injury and was reported to have been evaluated by Dr. 
Anderson for the trauma.  A June 1994 progress note from 
Creekwood Medical Plaza, received in April 2005, included a 
diagnosis of ocular migraine, optic nerve atrophy in the left 
eye with enlarged blind spot on visual field, and myopia with 
presbyopia.  The Board notes that the evidentiary record as 
currently constituted does not include any optometrist 
records from 1990, or any records showing treatment by Dr. 
Anderson from 1992 or 1994.  These records are pertinent to 
the veteran's claim and should be obtained.  

The evidence of record shows that the veteran had impaired 
vision when he entered military service in 1968 and, while 
there was no evidence of any specific injury during service, 
a VA examination shortly after discharge from service in 1973 
suggested the possibility of some additional eye pathology.  
Although subsequent reserve service medical records and 
private medical reports did not show any eye problems other 
than myopia until 1992, a VA ophthalmologic examination 
should be undertaken to determine the nature and etiology of 
the veteran's current eye disorder.  Given the medical 
complexity of this case, the Board finds that the veteran 
should be afforded a VA ophthalmologic examination.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for any left eye problems since his 
discharge from service.  Of particular 
interest are any optometrist records from 
the facility the veteran was reportedly 
referred to in June 1990, and any 
treatment records from Dr. Anderson in 
1992 and 1994, also referred to in the 
Briar Cliff Medical Associates records.  
After securing the necessary release, the 
RO should attempt to obtain all records 
not already associated with the claims 
file.  If any records identified by the 
veteran cannot be obtained, he should be 
so informed and it should be documented 
in the claims folder.  

2.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of any current 
left eye disorder.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should review 
the entire record, with particular 
attention to the status of the left eye 
disability prior to, during, and 
subsequent to service, and provide an 
opinion as to the following questions:  

I.  For each left eye disorder 
currently present, please state 
whether it is an acquired or 
congenital condition.

II.  Is it at least as likely as not 
that the veteran had a left eye 
disorder, either congenital or 
acquired, that preexisted military 
service?  

III.  If so, based on a review of 
the records, is it at least as 
likely as not that any preexisting 
acquired left eye disorder, or 
congenital disease (as opposed to 
congenital defect) underwent an 
increase in the underlying pathology 
during service?  

IV.  If there was an increase during 
service of an acquired left eye 
disorder or a congenital disease (as 
opposed to a congenital defect), is 
it at least as likely as not that 
any increase was due to the natural 
progress of the disease?  

V.  If it is determined that the 
only left eye condition that 
preexisted service was a congenital 
defect such as refractive error, is 
there evidence that there was 
superimposed left eye disease or 
injury in service that resulted in 
disability apart from the congenital 
or developmental defect?

VI.  If the examiner determines that 
a current left eye disorder did not 
preexist service, is it at least as 
likely as not that a current left 
eye disorder was incurred in active 
service?

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

